DETAILED ACTION
Claims 1-19 are pending;
Claims 13 and 19 have been withdrawn;
Applicant elected A2 pulses (as the vegetable) and B1 nuts (as the food substrate).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, the food coated with comminuted vegetables in the reply filed on June 28, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The reply to the restriction requirement June 28, 2021 did not include an election of species, however, applicant elected A2 pulses and B1 nuts (peanuts and tree nuts without shells- claim 14) via telephone on July 28, 2021. It is noted that Species B further included non-elected species b7 poultry, beef, pork, and fish recited in claim 13.  Claims 13 and 19 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 6 recites “the vegetable coating batter is in the form of batter containing flours, starches, salts, and sugars”.  While the specification has support for the coating as containing flours, starches, salts, and sugar (paragraph 0006 and 0008) there is no disclosure in the specification for sugars, plural, within the coating composition.

Claim Objections
Claims 7 and 17 are objected to because of the following informalities:  
Claim 7 recites “the coating batter”, and although one of ordinary skill in the art would understand this to mean “the vegetable coating batter” recited in claim 6 it is suggested that 
Claim 17 recites compositional amounts, some with “%” and some with no designated measure.  While it is clear that the compositional amounts are based on “%” in view of the disclosure paragraph 8, it is suggested that applicant amend the claims to recite “%”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-11 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 5 recite “the particle size of the vegetable in comminuted form”.  It is unclear as to if the particle size recited is the mean, modal, median, minimum, or maximum size particle size.
Claim 6 recites the limitation "the vegetable coating batter" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that applicant amended “the vegetable coating batter” to “the vegetable coating” for proper antecedent basis.
Claims 9-11 recite the limitation "the coated food composition" in claim 8.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that applicant amended “the coated food composition” to “the coated food substrate” for proper antecedent basis.
The term “batter” in claims 6-10 and 15-17 is unclear as the claims (and disclosure) generally recite the use of a dry mix for coating (there is no disclosure of a required liquid element or semi-solid composition), yet “batter” as is conventionally defined is a semi-liquid mixture that can be spooned or poured and made of flour, leavening agents (such as eggs or baking powder), and a liquid (see Bittman “How to Cook Everything” page 847).  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  For the purpose of prior art comparison, a composition which encompass the claimed ingredients will be considered a “batter” as claimed.
The term “vegetable” in claim 11 is unclear as it has a Markush grouping which includes non-vegetable fruit materials, such as bell pepper.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  For the purpose of prior art comparison, a composition which encompass the claimed ingredients will be considered a “batter” as claimed.
Claim 16 recited the term “waxy potato”.  As the component is recited as part of an applied coating, it is clear the term does not mean an actual potato, however it remains unclear as to if the claim is intended to recite waxy potato component, or flour, or starch.  It is suggested that applicant amend to clearly recite the intended ingredient.
Claim 17 recites “The coated food substrate of claim 16 including either waxy corn or potato starch combinations thereof are used, so long as the total level is in the range of about 15-50% by weight”.  As the claim recites “either waxy corn or potato starch combinations thereof” it is unclear as to if the claim limitation means that either waxy corn, potato starch, or combinations thereof” are used, or as to if the claim limitation means that “the waxy corn and [the waxy] potato starch combination [recited in claim 16]” are used in an amount of about 15-50%.  It is further unclear as to if the “so long as the total level is in the range of about 15-50% by weight” means that when the range is outside of about 15-50%, such as at 2%, only one component is selected for use, or as to if the claim requires the combination in an amount of about 15-50%.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 17 recites that the rice flour is from “about 15-40”.  As claim 17 depends from claim 16, and claim 16 requires “about 20-70%” rice flour, claim 17 does not include all the limitations of the claim from which it depends.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lykomitros et al (US 2009/0191313 A1).
Lykomitros et al (Lykomitros) teaches a coated food substrate (abstract and paragraph 0030) comprising: a food substrate including nuts selected from the group including peanuts and shelled pecans, walnuts, Brazil nuts, etc. which are tree nuts without shells (paragraphs 0017 and 0018); and a coating comprising flours, starches, salt, sugar, and a heat susceptible proteinaceous ingredient selected from the group including legume protein isolate and legume protein concentrate, wherein the legume protein isolate (0023-0025, 0027, 0038, and 0039).  Also refer to claims 1, 2, 5, 15, 16, and 22.  As concentrate is to make denser, stronger or purer, especially by the removal of liquid, and isolate is to separate so as to be alone; and as legume is a pulse, which is a vegetable material as claimed and disclosed (see instant claim 2), the teachings of Lykomitros’s coating including legume protein isolate and/or legume protein concentrate encompass a vegetable coating including comminuted vegetable material which is neither potato nor corn as recited in claim 1.  The position is further supported as the examiner takes official notice that protein isolates and protein concentrates were known to be in a dry comminuted form, thus by teaching a coating including legume protein isolate and legume protein concentrate the product of Lykomitros encompass a vegetable coating including comminuted vegetable material which is neither potato nor corn as recited in claim 1.
Regarding claim 15, as discussed above, the term “batter” is unclear.  Further, the claimed limitation is a product by process limitation and thus is considered in the manner in which it affects the final product.  In the instant case, the claimed process step would impact the claimed product in that it would be baked in an oven or fried in a deep fat fryer.  As Lykomitros teaches the coated product is cooked by frying or baking (paragraph 0035 and claim 9), the teachings of the prior art encompass the product as claimed.

Claims 3, 6, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lykomitros et al (US 2009/0191313 A1).  It is noted that the rejection of claim 15 is an alternative to the one presented above.

Regarding the comminuted vegetable as selected from the group consisting of beans, lentils, chickpeas, and green peas, as discussed above Lykomitros teaches of comminuted legume.  The examiner takes official notice that legumes were known to include lentils, chickpeas, beans, and peas.  It would have been obvious to one of ordinary skill in the art for the legume of Lykomitros to be selected from known legumes, including lentils, chickpeas, beans, and peas.  To use a known type of the disclosed food ingredient would have been an obvious suggestion of Lykomitros and well within the purview of one of ordinary skill in the art in practicing the invention of Lykomitros.
Regarding the batter composition as recited in claim 6, as discussed above the term “batter” is unclear.  Regardless, Lykomitros teaches a coating comprising flours, starches, salt, sugars, and a heat susceptible proteinaceous ingredient selected from the group including legume protein isolate and legume protein concentrate, which encompass a comminuted vegetable component as claimed (0020-0025, 0027, 0038, and 0039).  Lykomitros is silent to the batter as containing salts, however the examiner takes official notice that salts were well known food components used for flavoring.  It would have been obvious to one of ordinary skill in the art for the coating of Lykomitros to include additional salt for flavoring.  To use a known ingredient for its known and intended function would have been obvious and well within the purview of one of ordinary skill in the art.
	Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients, which produces a new, unexpected 
Regarding claim 15, as discussed above, the term “batter” is unclear.  Further, the claimed limitation is a product by process limitation and thus is considered in the manner in which it affects the final product.  In the instant case, the claimed process step would impact the claimed product in that it would be baked in an oven or fried in a deep fat fryer.  As Lykomitros teaches the coated product is cooked by frying or baking (paragraph 0035 and claim 9), the teachings of the prior art encompass or alternatively, at least make obvious the product as claimed.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lykomitros et al (US 2009/0191313 A1), further as evidenced by Peters, Jorien (“Water-binding of protein particles” September 2016, page 1 Figure 28).
As discussed above, Lykomitros teaches a coated food substrate (abstract and paragraph 0030) comprising: a food substrate including nuts selected from the group including peanuts and shelled pecans, walnuts, Brazil nuts, etc. which are tree nuts without shells (paragraphs 0017 and 0018); and a coating comprising flours, starches, salt, sugar, and about 3-100% of a heat susceptible proteinaceous ingredient selected from the group including legume protein isolate and legume protein concentrate, which encompass a comminuted vegetable component as claimed (0023-0025, 0027, 0038, 0039).  Also refer to claims 1, 2, 5, 15, 16, and 22.  
Regarding the comminuted vegetable as selected from the group consisting of beans, lentils, chickpeas, and green peas, as discussed above Lykomitros teaches of comminuted legume.  The examiner takes official notice that legumes were known to include lentils, chickpeas, beans, and peas.  It would have been obvious to one of ordinary skill in the art for the legume of Lykomitros to be selected from known legumes, including lentils, chickpeas, beans, and peas.  To use a known type of the disclosed food ingredient would have been an obvious suggestion of Lykomitros and well within the purview of one of ordinary skill in the art in practicing the invention of Lykomitros.
Regarding the comminuted vegetable as having a particle size of about 50-500um as recited in claim 4, preferably about 100-200um as recited in claim 5, as discussed above the claimed limitation is unclear. Regardless, as the use of pea protein isolate would have been obvious in view of the teachings of Lykomitros, and as Peters evidences that pea protein was .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lykomitros et al (US 2009/0191313 A1), further in view of Karwowski et al (US 2004/0067282 A1).
As discussed above, Lykomitros teaches a coated food substrate (abstract and paragraph 0030) comprising: a food substrate including nuts selected from the group including peanuts and shelled pecans, walnuts, Brazil nuts, etc. which are tree nuts without shells (paragraphs 0017 and 0018); and a coating comprising flours, starches, salt, sugar, and about 3-100% of a heat susceptible proteinaceous ingredient selected from the group including legume protein isolate and legume protein concentrate, which encompass a comminuted vegetable component as claimed (0023-0025, 0027, 0038, 0039).  Also refer to claims 1, 2, 5, 15, 16, and 22.  
Regarding the batter as comprising one or more of rising agents, oils, colors and an anti-caking agent as recited in claim 7, Lykomitros is silent to the claimed limitations, however, Karwowski et al (Karwowski) teaches a coated food substrate (abstract), wherein the coating comprises a dry mix applied to the surface including: starches, flours, and up to about 20% oleaginous material (oils) in instances, such as the production of baked snacks (paragraph 0048).  As Lykomitros teaches the coated product is cooked by baking (paragraph 0035 and claim 9), it would have been obvious for the coating to comprise up to 20% oils in view of Karwowski.  

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lykomitros et al (US 2009/0191313 A1), further in view of IMKO (NL 1026332 machine translation).  It is noted that BE 1016622A3 is the publication number of NL 1026332.
As discussed above, Lykomitros teaches a coated food substrate (abstract and paragraph 0030) comprising: a food substrate including nuts selected from the group including peanuts and shelled pecans, walnuts, Brazil nuts, etc. which are tree nuts without shells (paragraphs 0017 and 0018); and a coating comprising flours, starches, salt, sugar, and about 3-100% of a heat susceptible proteinaceous ingredient selected from the group including legume protein isolate and legume protein concentrate, which encompass a comminuted vegetable component as claimed (0023-0025, 0027, 0038, 0039).  Also refer to claims 1, 2, 5, 15, 16, and 22.  
Lykomitros is silent to the vegetable coating as comprising vegetable pieces with a size of about 0.5-2mm in their largest cross section as recited in claim 8, wherein the pieces are 
IMKO teaches coated nuts with a granular material applied in a simple and efficient manner, wherein the granular material comprises fillers, such as starch; and chopped or ground herbs, fruit granules, or flavorings including parsley.  IMKO teaches particularly favorable results are obtained with the granulate used has particle size of 0.01-10mm.  Refer to translation page 1.  
Regarding the vegetable coating as comprising vegetable pieces with a size of about 0.5-2mm in their largest cross section as recited in claim 8, the vegetable pieces as from about 0.1-5.0% as recited in claim 9, preferably from about 0.5-1.5% as recited in claim 10, and the vegetable is selected from the group including red beet, parsnip, green pea, horseradish, broccoli, carrot, sweet potato, spinach, bell pepper, cauliflower, cabbage, and pulses as recited in claim 11, it would have been obvious for the nut coating of Lykomitros to include known flavorings such as chopped and ground herbs or flavorings, such as parsley, a known vegetable, or bell peppers, a known fruit in order to in part the desired flavoring to the product in view of IMKO.  As IMKO teaches the use of known vegetables and fruits and flavorings, to use the respective fruit or vegetable in an amount to achieve the desired flavor would have been obvious to one of ordinary skill in the art.  It would have been further obvious for the vegetable particles to be a size of 0.01-10mm as IMKO teaches that size provided particularly favorable results in nut coatings.  As the sized disclosed would limit the largest particle dimension, it would necessarily be indicative of the largest cross section.
	Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients, which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

s 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Karwowski et al (US 2004/0067282 A1) in view of Zhao et al (US 2008/0003331 A1) and Soane et al (US 2012/0288590 A1) and Chino et al (US 5053,650).
Karwowski et al (Karwowski) teaches a crispy coated food substrate (abstract), wherein the coating comprises a dry mix applied to the surface including:
About 5-35% flours selected from the group including rice flour to control expansion, bubble formation, or taste (paragraph 0043);
About 10-25% sugars for sweet taste, control expansion and control texture (paragraphs 0023 and 0046); 
About 1-4% salt (paragraph 0049);
About 2-25% waxy maize (corn) starch as a film-forming cold-water swelling starch to control expansion of the dough coating (paragraph 0044); 
About 10-60% waxy starch (paragraph 0039);
About 10-70% wheat flour (paragraphs 0042); and
Up to about 20% oleaginous material selected from the group including vegetable oil (paragraph 0048).
It would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Karwowski is not specific to the composition as comprising about 10-30% vegetable powder as recited in claim 16, preferably 12-20% as recited in claim 17; about 10-50% waxy potato as recited in claim 16, preferably about 15-30% as recited in claim 17; about 10-25% corn starch as recited in claim 16, preferably about 10-20% as recited in claim 17; and about 10-25% wheat starch, preferably about 10-20% as recited in claim 17.
Regarding the coating composition as comprising about 10-30% vegetable powder as recited in claim 16, preferably 12-20% as recited in claim 17; and about 10-50% waxy potato as recited in claim 16, preferably about 15-30% as recited in claim 17, Zhao et al (Zhao) teaches a dry food coating which maintains crispness by including preferably 20-70% dietary fiber selected from legume fiber (a vegetable powder) and vegetable protein selected from waxy potatoes (abstract and paragraphs 0002, 0009, 0011, 0012, 0016, 0018, 0024, 0031-0033, 0035 and 
Regarding the coating composition as comprising about 10-25% corn starch as recited in claim 16, preferably about 10-20% as recited in claim 17; and about 10-25% wheat starch, preferably about 10-20% as recited in claim 17, Soane et al (Soane) teaches that in food compositions which allow for crispy or other texturally desirable coatings, starches, including corn, wheat and potato are combined to create a desired texture (abstract and paragraphs 0013, 0020, and 0021).  Chino teaches of a food, including nuts with a crispy coating, wherein the coating includes corn starch, potato starch, waxy maize starch, rice flour, and wheat flour which includes wheat starch (abstract, column 1 lines 13-25 and 65-68, and column 2 lines 5-35).  Thus, in view of Soane and Chino, the inclusion of corn starch and wheat starch would have been obvious as they were known components of crunchy food coatings (Chino), as it was known to adjust the starches within food coatings to obtain the desired crunchy texture (Soane); and Karwowski teaches of a crunchy food coating.  Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients, which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.
Regarding claim 18, as discussed above, the claimed limitation is unclear.  Regardless as the prior art teaches of a coating comprising waxy corn and/or potato starch within the claimed range, the claimed limitation is considered encompassed or at least obvious over the teachings of the prior art.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELLY J BEKKER/Primary Examiner, Art Unit 1791